Exhibit 10.1

 

Execution Copy

 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (“Agreement”), dated as of July 29, 2008, is made by
CSC Holdings, Inc., a Delaware corporation (“Cablevision”), NMG Holdings, Inc.,
a newly-formed Delaware corporation and a wholly-owned subsidiary of Cablevision
(“Holdco”); Cablevision and Holdco are collectively referred to as “Cablevision
Parties”), Newsday Holdings LLC, a Delaware limited liability company (the
“Company”), Tribune Company, a Delaware corporation (“Tribune”) and
Newsday, Inc., a New York corporation and direct wholly-owned subsidiary of
Tribune.

 

WHEREAS, pursuant to the Formation Agreement, the Cablevision Parties, Tribune
and certain affiliates of Tribune that are disregarded as entities separate from
Tribune for Federal tax purposes have contributed certain assets to the Company
(or its wholly owned subsidiaries that are disregarded as entities separate from
the Company for Federal tax purposes) in exchange for membership interests in
the Company;

 

WHEREAS, for Federal income tax purposes, it is intended that the foregoing
contributions will be treated as tax-free contributions by the members to the
Company of property under Section 721 of the Code in exchange for membership
interests in the Company;

 

WHEREAS, pursuant to the Formation Agreement, the Company and the Cablevision
Parties have agreed to make certain undertakings to Tribune as provided herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

 


1.             DEFINITIONS.  ALL CAPITALIZED TERMS USED AND NOT OTHERWISE
DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANING SET FORTH IN THE FORMATION
AGREEMENT.  AS USED HEREIN, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“Code” means the Internal Revenue Code of 1986, as amended, and corresponding
provisions of any successor law.

 

“Formation Agreement” means that certain Formation Agreement dated as of May 11,
2008, by and among the Cablevision Parties, Tribune, Newsday, Inc., the Company
and Newsday LLC.

 

“Indemnitors” means the Company and the Cablevision Parties.

 

“Indirect Owner” means, in the case of a Protected Member that is an entity that
is classified as a partnership, S corporation or disregarded entity for Federal
income tax purposes, any person owning an equity interest in such Protected
Member, and, in the case of any Indirect Owner that itself is an entity that is
classified as a partnership, S corporation or disregarded entity for Federal
income tax purposes, any person owning an equity interest in such entity.

 

--------------------------------------------------------------------------------


 

“LLC Debt” means the Debt Financing and any Refinancing Debt.

 

“Make-Whole Payment” means a payment in an amount equal to the sum of the Base
Amount and the Gross-Up Amount, as those terms are defined in Section 3 hereof.

 

“Melville Contribution Agreement” has the meaning set forth in that certain
Melville Lease.

 

“Melville Debt Financing” has the meaning set forth in the Limited Liability
Company Agreement of the Company.

 

“Melville Lease” has the meaning set forth in the Formation Agreement.

 

“Melville Real Property” has the meaning set forth in the Formation Agreement.

 

 “Membership Interests” means membership interests in the Company.

 

“Minimum Debt Amount” means, with respect to the periods set forth on Schedule A
hereof, LLC Debt with an outstanding principal amount as set forth on Schedule A
hereof.

 

“Newsday Assets” has the meaning set forth in the Formation Agreement.

 

“Protected Member” means Newsday, Inc., a New York corporation, Tribune and any
permitted successors or assigns.

 

“Protected Period” means the period beginning on the Closing Date and ending on
January 1, 2018.

 

“Protected Properties” means each of the Newsday Assets that was owned by
Tribune and its Affiliates on December 31, 2007, and any property acquired by
the Company or any entity in which the Company holds a direct or indirect
interest in exchange for any such Protected Property that is “substituted basis
property” as defined in Section 7701(a)(42) of the Code with respect to any such
Protected Property.

 

“Refinancing Debt” means debt treated as indebtedness for Federal income tax
purposes that meets all of the following conditions:  The debt is (i) allocable
under the rules of Treasury Regulations Section 1.163-8T to payments discharging
all or part of the Debt Financing or an earlier Refinancing Debt; (ii) owed by
the Company (or an entity that is disregarded as an entity separate from the
Company for Federal income tax purposes) to a person that is not related within
the meaning of Treasury Regulations Section 1.752-4(b) to any Member of the
Company, (iii) guaranteed by Cablevision (or a permitted successor to
Cablevision’s interest in the Company) and/or one or more of its Affiliates and
not by any other person, and (iv) is subject to an indemnification obligation
substantially in the form of the Tribune Indemnification Agreement in favor of
such guarantor(s).  Any indebtedness that would be Refinancing Debt but for
Tribune’s breach of its obligation under Section 6 hereof shall constitute
Refinancing Debt.

 

2

--------------------------------------------------------------------------------


 

“S corporation” has the meaning ascribed thereto in Section 1361(a)(1) of the
Code.

 

“Special Distribution Amount” has the meaning set forth in the Formation
Agreement.

 

“Treasury Regulations” means final and temporary regulations promulgated under
the Code.

 

“Trigger Event” shall have the meaning set forth in Section 3(a) hereof.

 


2.             RESTRICTIONS ON TRIGGERING TAX GAIN


 


(A)


 


(I)            AT ALL TIMES THROUGHOUT THE PROTECTED PERIOD, THE COMPANY AGREES,
FOR THE BENEFIT OF EACH PROTECTED MEMBER AND THE INDIRECT OWNERS OF SUCH
PROTECTED MEMBER, THAT NEITHER THE COMPANY NOR ANY ENTITY IN WHICH THE COMPANY
HOLDS A DIRECT OR INDIRECT INTEREST WILL DIRECTLY OR INDIRECTLY SELL, TRANSFER,
EXCHANGE, OR OTHERWISE DISPOSE OF ANY PROTECTED PROPERTY IN A TAXABLE
TRANSACTION FOR FEDERAL INCOME TAX PURPOSES (INCLUDING FOR THIS PURPOSE A
TRANSACTION DESCRIBED IN SECTION 704(C)(1)(B) OR SECTION 737 OF THE CODE).


 


(II)           SECTION 2(A)(I) HEREOF SHALL NOT APPLY WITH RESPECT TO A SALE,
TRANSFER, EXCHANGE OR OTHER DISPOSITION OF PROTECTED PROPERTY AS A RESULT OF AN
INVOLUNTARY CONVERSION WITHIN THE MEANING OF SECTION 1033 OF THE CODE, AND THE
COMPANY SHALL HAVE NO OBLIGATION TO REPLACE SUCH PROTECTED PROPERTY IN A MANNER
THAT ALLOWS THE GAIN TO BE DEFERRED UNDER SECTION 1033 OF THE CODE, BUT IF SUCH
PROTECTED PROPERTY IS IN FACT REPLACED IN A MANNER THAT WOULD ALLOW THE GAIN TO
BE DEFERRED UNDER CODE SECTION 1033, THE COMPANY SHALL ELECT UNDER CODE
SECTION 1033 TO DEFER SUCH GAIN.


 


(III)          SECTION 2(A) (I) HEREOF SHALL NOT APPLY WITH RESPECT TO THE SALE,
TRANSFER, EXCHANGE OR OTHER DISPOSITION  OF INVENTORY OR OTHER ASSETS IN THE
ORDINARY COURSE OF OPERATING THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES,
PROVIDED THAT THE TOTAL AMOUNT OF “RECOGNIZED BUILT-IN GAIN” (WITHIN THE MEANING
OF SECTION 1374(D)(3) OF THE CODE) WITH RESPECT TO SUCH DISPOSITIONS (OTHER THAN
DISPOSITIONS OF INVENTORY) EXCLUDED PURSUANT TO THIS SECTION 2.1(A)(III) SHALL
NOT EXCEED ONE MILLION DOLLARS ($1,000,000) IN ANY TAXABLE YEAR OF THE COMPANY.


 


(B)           AT ALL TIMES THROUGHOUT THE PROTECTED PERIOD, THE COMPANY AGREES,
FOR THE BENEFIT OF EACH PROTECTED MEMBER AND THE INDIRECT OWNERS OF SUCH
PROTECTED MEMBER, TO MAINTAIN, ON A CONTINUOUS BASIS, AN AMOUNT OF LLC DEBT
EQUAL TO THE MINIMUM DEBT AMOUNT.


 


3.             INDEMNITY FOR BREACH OF OBLIGATIONS SET FORTH IN SECTION 2


 


(A)


 


(I)            IN THE EVENT THAT THE COMPANY BREACHES ITS OBLIGATION SET FORTH
IN SECTION 2 HEREOF TO ANY PROTECTED MEMBER OR AN INDIRECT OWNER THEREOF (A
TRIGGER EVENT”),

 

3

--------------------------------------------------------------------------------


 


INDEMNITORS SHALL BE JOINTLY AND SEVERALLY OBLIGATED TO PAY TO SUCH PROTECTED
MEMBER AND INDIRECT OWNER AS DAMAGES AN AMOUNT (THE “BASE AMOUNT”) EQUAL TO THE
AGGREGATE FEDERAL, STATE AND LOCAL INCOME TAXES INCURRED BY SUCH PROTECTED
MEMBER OR INDIRECT OWNER THEREOF AS A RESULT OF THE INCOME AND GAIN RECOGNIZED
BY OR ALLOCATED UNDER SECTION 704(C) OF THE CODE (TO THE EXTENT BASED UPON THE
DIFFERENCE BETWEEN FAIR MARKET VALUE AND ADJUSTED BASIS OF THE NEWSDAY ASSETS ON
THE CLOSING DATE, AND WITHOUT REGARD TO INCOME OR GAIN IN EXCESS OF SUCH
BUILT-IN GAIN) TO SUCH PROTECTED MEMBER OR INDIRECT OWNER THEREOF BY REASON OF
SUCH TRIGGER EVENT PLUS AN ADDITIONAL AMOUNT (THE “GROSS-UP AMOUNT”) SO THAT,
AFTER THE PAYMENT BY SUCH PROTECTED MEMBER OR INDIRECT OWNER THEREOF OF ALL
TAXES ON AMOUNTS RECEIVED PURSUANT TO THIS SECTION 3(A), SUCH PROTECTED MEMBER
OR INDIRECT OWNER THEREOF RETAINS AN AMOUNT EQUAL TO THE BASE AMOUNT.  IN THE
EVENT THAT INDEMNITORS BECOME AWARE OF A BREACH OF SECTION 2 HEREOF WITH RESPECT
TO THE  PROTECTED MEMBER OR AN INDIRECT OWNER THEREOF, INDEMNITORS SHALL
PROMPTLY NOTIFY SUCH PROTECTED MEMBER IN WRITING OF SUCH TRIGGER EVENT AND OF
THE SALES PRICE OR OTHER AMOUNT REALIZED FOR INCOME TAX PURPOSES IN CONNECTION
THEREWITH, OR THE AMOUNT BY WHICH THE MINIMUM DEBT AMOUNT EXCEEDED THE
OUTSTANDING PRINCIPAL AMOUNT OF LLC DEBT AND SHALL PROVIDE THE PROTECTED MEMBER
WITH COPIES OF ALL OPERATIVE DOCUMENTS RELATING TO THE TRIGGER EVENT AND SUCH
OTHER RELEVANT MATERIALS AS MAY BE REASONABLY REQUESTED BY THE PROTECTED MEMBER.


 


(II)           UPON RECEIPT OF SUCH NOTICE, THE PROTECTED MEMBER SHALL PROVIDE
INDEMNITORS WITH ANY INFORMATION REASONABLY REQUESTED BY INDEMNITORS OF THE
PROTECTED MEMBER (INCLUDING INFORMATION REGARDING INDIRECT OWNERS THEREOF) TO
ENABLE INDEMNITORS TO VERIFY THE COMPUTATION OF THE MAKE-WHOLE PAYMENT WITHIN
THIRTY (30) DAYS OF SUCH REQUEST.


 


(III)          IN ADDITION, THE PROTECTED MEMBER  SHALL PREPARE A COMPUTATION OF
THE MAKE-WHOLE PAYMENT OWING TO SUCH PROTECTED MEMBER OR INDIRECT OWNER UNDER
THIS SECTION 3, WHICH COMPUTATION SHALL BE DELIVERED TO INDEMNITORS WITHIN SIXTY
(60) DAYS AFTER THE PROTECTED MEMBER RECEIVES NOTICE OF THE BREACH PURSUANT TO
SECTION 3(A)(I) HEREOF, BUT IN NO EVENT EARLIER THAN THIRTY (30) DAYS AFTER THE
INDEMNITORS PROVIDE THE PROTECTED MEMBER WITH ANY INFORMATION PREVIOUSLY
REASONABLY REQUESTED BY THE PROTECTED MEMBER.  INDEMNITORS SHALL MAKE ANY
REQUIRED MAKE-WHOLE PAYMENT OWING TO THE PROTECTED MEMBER OR INDIRECT OWNER
PURSUANT TO THIS SECTION 3 NO LATER THAN TEN (10) DAYS AFTER DELIVERY BY THE
PROTECTED MEMBER OF SUCH COMPUTATION, OR IF THE INDEMNITORS DO NOT AGREE WITH
SUCH COMPUTATION, WITHIN TEN (10) DAYS AFTER RESOLUTION OF SUCH DISAGREEMENT
PURSUANT TO SECTION 3(G) HEREOF.


 


(B)           FOR PURPOSES OF DETERMINING THE AMOUNT OF THE MAKE-WHOLE PAYMENT
PAYABLE BY INDEMNITORS:


 


(I)            IN THE CASE OF A PROTECTED MEMBER OR INDIRECT OWNER THAT IS AN
INDIVIDUAL, (A) ALL INCOME ARISING FROM A TRANSACTION OR EVENT THAT IS TREATED
AS ORDINARY INCOME UNDER THE APPLICABLE PROVISIONS OF THE CODE AND ALL PAYMENTS
UNDER THIS SECTION 3 SHALL BE TREATED AS SUBJECT TO FEDERAL AND NEW YORK STATE
INCOME TAX AT AN EFFECTIVE TAX RATE IMPOSED ON ORDINARY INCOME OF NONRESIDENTS
OF NEW YORK STATE (AND WITHOUT REGARD TO STATE-OF-RESIDENCE TAXES), DETERMINED
USING THE MAXIMUM FEDERAL RATE OF TAX ON ORDINARY INCOME AND THE MAXIMUM NEW
YORK STATE RATES OF TAX ON ORDINARY INCOME THEN IN EFFECT, ADJUSTED TO REFLECT
THE DEDUCTIBILITY OF STATE TAXES FOR FEDERAL INCOME TAX PURPOSES, (B) ALL OTHER
INCOME ARISING FROM THE

 

4

--------------------------------------------------------------------------------


 


TRANSACTION OR EVENT SHALL BE SUBJECT TO FEDERAL AND NEW YORK STATE INCOME TAX
AT THE EFFECTIVE TAX RATE IMPOSED ON LONG-TERM CAPITAL GAINS OF NONRESIDENTS OF 
NEW YORK STATE (AND WITHOUT REGARD TO STATE-OF-RESIDENCE TAXES), DETERMINED
USING THE MAXIMUM FEDERAL AND NEW YORK STATE RATES ON LONG-TERM CAPITAL GAINS
THEN IN EFFECT (INCLUDING FOR THIS PURPOSE WITH RESPECT TO ANY CODE SECTION 1245
OR 1250 RECAPTURE, THE MAXIMUM RATE IMPOSED ON SUCH INCOME), ADJUSTED TO REFLECT
THE DEDUCTIBILITY OF STATE TAXES FOR FEDERAL INCOME TAX PURPOSES, AND (C) ANY
AMOUNTS GIVING RISE TO A PAYMENT PURSUANT TO SECTION 3(A) HEREOF WILL BE
DETERMINED ASSUMING THAT THE TRIGGER EVENT WAS THE ONLY TRANSACTION OR EVENT
REPORTED ON THE PROTECTED MEMBER’S OR INDIRECT OWNER’S TAX RETURN (I.E., WITHOUT
GIVING EFFECT TO ANY LOSS CARRY FORWARDS OR OTHER DEDUCTIONS ATTRIBUTABLE TO
SUCH PROTECTED MEMBER OR INDIRECT OWNER).


 


(II)           IN THE CASE OF A PROTECTED MEMBER THAT IS A PARTNERSHIP OR
DISREGARDED ENTITY FOR FEDERAL INCOME TAX PURPOSES, SECTION 3(B)(I) HEREOF SHALL
BE APPLIED TREATING EACH INDIRECT OWNER OF SUCH PARTNERSHIP OR DISREGARDED
ENTITY AS IF IT WERE DIRECTLY A PROTECTED MEMBER, AND IN THE CASE PROTECTED
MEMBER OR INDIRECT OWNER THAT IS A C CORPORATION (WITHIN THE MEANING OF
SECTION 1361(A)(2) OF THE CODE), SECTION 3(B)(I) HEREOF SHALL BE APPLIED USING
THE HIGHEST MARGINAL RATE OF TAX APPLICABLE TO CORPORATIONS FOR FEDERAL INCOME
TAX PURPOSES AND NEW YORK STATE CORPORATE INCOME OR FRANCHISE TAX PURPOSES,
ADJUSTED TO REFLECT THE DEDUCTIBILITY OF STATE TAXES FOR FEDERAL INCOME TAX
PURPOSES.


 


(C)           IF A TRIGGER EVENT OCCURS IN A TAXABLE YEAR FOR WHICH TRIBUNE IS
AN S CORPORATION (WITHIN THE MEANING OF SECTION 1361(A)(1) OF THE CODE):


 

(i)            The Base Amount payable to Tribune shall equal (a) the amount of
“built-in gains tax” under Section 1374 of the Code and payable by Tribune as a
result of such Trigger Event assuming the application of the highest Federal tax
rates applicable to such gain and that Tribune’s “net recognized built-in gain”
for such year equals the amount of “recognized built-in gain” triggered by such
event plus, (b) any state tax payable as a result of such Trigger Event
determined by applying a 6.5% state tax rate applicable to the amount of
built-in gain as determined under Section 3(c)(i)(a) hereof and making the same
assumption regarding the amount of “net recognized built-in gain.”

 

(ii)           No Gross-Up Amount shall be payable to the extent that the
receipt of the Base Amount by Tribune does not give rise to “recognized built-in
gain” under Section 1374 of the Code.

 

(iii)          The amount of any Make-Whole Payment payable to any shareholder
or other Indirect Owner of Tribune shall be zero.

 

(iv)          For purposes of this section 3(c), Tribune shall be deemed to
include any of its qualified subchapter S subsidiaries as defined in
Section 1361(b)(3) of the Code.

 

5

--------------------------------------------------------------------------------


 


(D)           IN THE CASE OF A PROTECTED MEMBER OR INDIRECT OWNER THAT IS NOT AN
S CORPORATION, THE AMOUNT OF THE MAKE-WHOLE PAYMENT SHALL BE REDUCED BY AN
AMOUNT EQUAL TO THE PRESENT VALUE (CALCULATED USING A DISCOUNT RATE OF  TEN
PERCENT (10%) PER ANNUM, COMPOUNDED ANNUALLY) AS OF THE LAST DAY OF THE TAXABLE
YEAR IN WHICH THE ADDITIONAL TAX LIABILITY IS INCURRED OF AN AMOUNT EQUAL TO THE
MAKE-WHOLE PAYMENT (DETERMINED WITHOUT REGARD TO THIS SECTION 3(D)) PAYABLE ON
THE TENTH ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF A TRIGGER
EVENT OCCURS IN A TAXABLE YEAR IN WHICH TRIBUNE IS NOT THE SOLE PROTECTED MEMBER
OR IS NOT AN S CORPORATION WHOLLY-OWNED BY ONE OR MORE TAX-EXEMPT ENTITIES, THE
AGGREGATE MAKE-WHOLE PAYMENTS MADE TO ALL PROTECTED MEMBERS AND INDIRECT OWNERS
SHALL NOT EXCEED THE MAKE-WHOLE PAYMENT THAT WOULD HAVE BEEN DUE TO TRIBUNE IF
IT WERE AT ALL TIMES THE SOLE PROTECTED MEMBER AND AN S CORPORATION WHOLLY-OWNED
BY ONE OR MORE TAX-EXEMPT ENTITIES.


 


(F)            THE SOLE AND EXCLUSIVE RIGHTS AND REMEDIES OF  A PROTECTED MEMBER
(OR INDIRECT OWNER THEREOF) FOR A BREACH OR VIOLATION OF THE COVENANTS SET FORTH
IN SECTION 2 SHALL BE A CLAIM FOR MONEY INDEMNIFICATION AGAINST INDEMNITORS IN
THE FORM OF THE MAKE-WHOLE PAYMENT, COMPUTED AS SET FORTH IN SECTION 3, AND NO
PROTECTED MEMBER (OR INDIRECT OWNER) SHALL BE ENTITLED TO PURSUE A CLAIM FOR
SPECIFIC PERFORMANCE OF THE COVENANT SET FORTH IN SECTION 2 OR BRING A CLAIM
AGAINST ANY PERSON THAT ACQUIRES A PROTECTED PROPERTY FROM THE COMPANY IN
VIOLATION OF SECTION 2.  NO PROTECTED MEMBER OR INDIRECT OWNER SHALL HAVE ANY
RIGHT TO INDEMNIFICATION BY INDEMNITORS FOR TAXES OTHER THAN AS PROVIDED IN THIS
AGREEMENT.


 


(G)           IF THE COMPANY HAS BREACHED OR VIOLATED THE COVENANT SET FORTH IN
SECTION 2 (OR A PROTECTED MEMBER (OR INDIRECT OWNER THEREOF) ASSERTS THAT THE
COMPANY HAS BREACHED OR VIOLATED THE COVENANT SET FORTH IN SECTION 2),
INDEMNITORS  AND THE PROTECTED MEMBER AGREE TO NEGOTIATE IN GOOD FAITH TO
RESOLVE ANY DISAGREEMENTS REGARDING ANY SUCH BREACH OR VIOLATION AND THE AMOUNT
OF DAMAGES, IF ANY, PAYABLE TO SUCH PROTECTED MEMBER OR INDIRECT OWNER UNDER
THIS SECTION 3, INCLUDING THE AMOUNT OF BUILT-IN GAIN UNDER SECTIONS 1374 AND
704(C) OF THE CODE TO REPORT ON THE TAX RETURNS TO BE FILED BY THE PARTIES
HERETO AS A RESULT OF THE TRIGGER EVENT.  IF ANY SUCH DISAGREEMENT AS TO TAX AND
MAKE-WHOLE PAYMENT CALCULATIONS CANNOT BE RESOLVED BY THE COMPANY AND SUCH
PROTECTED MEMBER WITHIN THIRTY (30) DAYS AFTER THE DELIVERY BY THE PROTECTED
MEMBER OF THE COMPUTATION REFERRED TO IN SECTION 3(A)(III) HEREOF, INDEMNITORS
AND THE PROTECTED MEMBER SHALL JOINTLY RETAIN A NATIONALLY RECOGNIZED
INDEPENDENT PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) TO ACT AS AN
ARBITRATOR TO RESOLVE AS EXPEDITIOUSLY AS POSSIBLE ALL POINTS OF ANY SUCH
DISAGREEMENT (INCLUDING, WITHOUT LIMITATION, WHETHER A BREACH OF THE COVENANT
SET FORTH IN SECTION 2 HEREOF HAS OCCURRED AND, IF SO, THE AMOUNT OF MAKE-WHOLE
PAYMENT TO WHICH THE PROTECTED MEMBER (OR INDIRECT OWNER THEREOF) IS ENTITLED AS
A RESULT THEREOF, DETERMINED AS SET FORTH IN THIS SECTION 3).  ALL
DETERMINATIONS MADE BY THE ACCOUNTING FIRM WITH RESPECT TO THE RESOLUTION OF ANY
BREACH OR VIOLATION OF THE COVENANT SET FORTH IN SECTION 2  HEREOF AND THE
AMOUNT OF DAMAGES PAYABLE TO THE PROTECTED MEMBER (OR INDIRECT OWNER THEREOF)
UNDER THIS SECTION 3 SHALL BE FINAL, CONCLUSIVE AND BINDING ON INDEMNITORS AND
THE PROTECTED MEMBER. THE FEES AND EXPENSES OF THE ACCOUNTING FIRM INCURRED IN
CONNECTION WITH ANY SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY.  IN THE
EVENT THAT INDEMNITORS AND THE PROTECTED MEMBER, EACH

 

6

--------------------------------------------------------------------------------


 


HAVING ACTED IN GOOD FAITH AND WITH ITS BEST EFFORTS TO SELECT AN ACCOUNTING
FIRM, ARE UNABLE TO RETAIN AN ACCOUNTING FIRM WITHIN SIXTY (60) DAYS AFTER THE
THIRTY (30) DAY PERIOD MENTIONED ABOVE, THEN FOLLOWING THE EXPIRATION OF SUCH
SIXTY (60) DAY PERIOD, ANY DISAGREEMENT MAY BE SETTLED IN ANY COURT OF COMPETENT
JURISDICTION, SUBJECT TO SECTION 7 HEREOF.


 


4.             SECTION 704(C) METHOD; NONRECOURSE LIABILITY ALLOCATION METHOD. 
THE COMPANY SHALL USE, AND SHALL CAUSE ANY OTHER ENTITY IN WHICH THE COMPANY HAS
A DIRECT OR INDIRECT INTEREST TO USE THE “REMEDIAL METHOD” UNDER REGULATIONS
SECTION 1.704-3(D) FOR PURPOSES OF MAKING ALLOCATIONS UNDER SECTION 704(C) OF
THE CODE WITH RESPECT TO EACH OF THE NEWSDAY ASSETS PURSUANT TO  TREASURY
REGULATIONS SECTIONS 1.704-1(B)(2)(IV)(F), 1.704-1(B)(2)(IV)(G), AND
1.704-3(A)(6).  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, THE COMPANY SHALL
USE, AND SHALL CAUSE ANY OTHER ENTITY IN WHICH THE COMPANY HAS A DIRECT OR
INDIRECT INTEREST TO USE, ANY PERMISSIBLE METHOD SELECTED BY THE CABLEVISION
PARTIES FOR PURPOSES OF MAKING ALLOCATIONS UNDER SECTION 704(C) OF THE CODE WITH
RESPECT TO ALL OTHER PROPERTY CONTRIBUTED TO THE COMPANY AND WITH RESPECT TO ANY
REVALUATION OF PROPERTY (EXCLUDING THE NEWSDAY ASSETS) PURSUANT TO TREASURY 
REGULATIONS SECTIONS 1.704-1(B)(2)(IV)(F), 1.704-1(B)(2)(IV)(G), AND
1.704-3(A)(6).  “EXCESS NONRECOURSE LIABILITIES” WITHIN THE MEANING OF TREASURY 
REGULATIONS SECTION 1.752-3(A)(3) SHALL BE ALLOCATED IN ACCORDANCE WITH
PERCENTAGE INTERESTS (AS DEFINED IN THE COMPANY OPERATING AGREEMENT).


 


5.             CERTAIN TAX REPORTING


 


(A)           FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES, THE
CONTRIBUTIONS TO THE COMPANY PURSUANT TO SECTION 1.1 OF THE FORMATION AGREEMENT
SHALL BE REPORTED BY ALL PARTIES HERETO AS NONTAXABLE PURSUANT TO
SECTION 721(A) OF THE CODE AND THE DISTRIBUTION OF THE SPECIAL DISTRIBUTION
AMOUNT PURSUANT TO SECTION 1.2 OF THE FORMATION AGREEMENT SHALL BE TREATED AS A
NONTAXABLE DISTRIBUTION TO A PARTNER PURSUANT TO SECTION 731 OF THE CODE AND
TREASURY REGULATIONS SECTION 1.707-5(B) WITHOUT SEPARATE DISCLOSURE PURSUANT TO
SECTION 6662(D)(2)(B)(II) OR ANY OTHER PROVISION OF THE CODE OR TREASURY
REGULATIONS OR SIMILAR PROVISIONS OF STATE AND LOCAL LAW EXCEPT AS REQUIRED BY A
CHANGE IN LAW AFTER THE DATE HEREOF.


 


(B)           PURSUANT TO NOTICE 89-35, 1989-1 C.B. 675, FOR PURPOSES OF
APPLYING THE INTEREST TRACING RULES OF TREASURY REGULATIONS SECTION 1.163-8T,
THE COMPANY SHALL TREAT THE DISTRIBUTION OF THE SPECIAL DISTRIBUTION AMOUNT AS
BEING MADE FROM THE PROCEEDS OF THE DEBT FINANCING. INTEREST EXPENSE ON SUCH
PROCEEDS SHALL BE ALLOCATED IN ACCORDANCE WITH THE GENERAL ALLOCATION RULE OF
SECTION V.A. OF NOTICE 89-35.


 


(C)           EXCEPT WITH RESPECT TO ANY REFINANCING DEBT DESCRIBED IN THE LAST
SENTENCE OF THE DEFINITION OF REFINANCING DEBT, ALL TAX RETURNS FILED BY THE
COMPANY SHALL REPORT THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LLC DEBT AS A
RECOURSE LIABILITY ALLOCABLE SOLELY TO THE PROTECTED MEMBERS EXCEPT AS REQUIRED
BY A CHANGE IN LAW AFTER THE DATE HEREOF.


 


(D)           AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, THE PARTIES
SHALL COOPERATE IN PREPARING SCHEDULES SHOWING (I) THE AMOUNT OF NET UNREALIZED
BUILT-IN GAIN WITHIN THE MEANING OF SECTION 1374 OF THE CODE WITH RESPECT TO THE
PROTECTED PROPERTY AS OF DECEMBER 31, 2007 AND

 

7

--------------------------------------------------------------------------------


 


THE ALLOCATION OF SUCH BUILT-IN GAIN AMONG ITEMS OF SUCH PROTECTED PROPERTY AND
(II) THE AMOUNT OF BUILT-IN GAIN WITHIN THE MEANING OF SECTION 704(C) OF THE
CODE WITH RESPECT TO THE NEWSDAY ASSETS AS OF CLOSING AND THE ALLOCATION OF SUCH
BUILT-IN GAIN AMONG THE NEWSDAY ASSETS.  THE PARTIES SHALL FILE THEIR TAX
RETURNS IN A MANNER CONSISTENT WITH SUCH SCHEDULE.


 


6.             REFINANCING DEBT.  TRIBUNE SHALL ENTER INTO AN INDEMNIFICATION
OBLIGATION AS DESCRIBED IN PARAGRAPH (IV) OF THE DEFINITION OF REFINANCING DEBT
EXTENDING AT LEAST THROUGH THE END OF THE PROTECTED PERIOD WITH RESPECT TO ANY
INDEBTEDNESS THAT MEETS THE REQUIREMENTS OF PARAGRAPHS (I) THROUGH (III) OF THE
DEFINITION OF REFINANCING DEBT.


 


7.             TAX CONTESTS


 


(A)           IN THE EVENT THAT THE INTERNAL REVENUE SERVICE OR ANY OTHER TAX
AUTHORITY ASSERTS A CLAIM OR RAISES AN ISSUE IN THE COURSE OF AN AUDIT OR OTHER
TAX PROCEEDING INVOLVING A PROTECTED MEMBER OR INDIRECT OWNER THAT COULD RESULT
IN AN OBLIGATION OF INDEMNITORS TO MAKE A MAKE-WHOLE PAYMENT (OR INCREASE THE
AMOUNT OF ANY MAKE-WHOLE PAYMENT), THE PROTECTED MEMBER OR INDIRECT OWNER SHALL
PROMPTLY NOTIFY INDEMNITORS.  INDEMNITORS SHALL HAVE THE RIGHT TO CONTEST, AT
THEIR OWN EXPENSE, ANY SUCH CLAIM OR ISSUE THROUGH APPROPRIATE ADMINISTRATIVE
AND JUDICIAL PROCEEDINGS, AND THE PROTECTED MEMBER OR INDIRECT OWNER SHALL
COOPERATE WITH INDEMNITORS IN CONNECTION WITH THE CONDUCT OF ANY SUCH CONTEST
AND SHALL NOT SETTLE OR OTHERWISE COMPROMISE SUCH CONTEST WITHOUT THE CONSENT OF
INDEMNITORS.


 

In the event that the Internal Revenue Service or any other taxing authority
makes a claim or raises an issue in any partnership-level audit or other
proceeding of the Company which could result in disallowance of the tax
treatment set forth in Section 5(a) hereof, the Company shall promptly notify
Tribune.  Tribune shall have the right to contest, at its own expense, any such
claim or issue through appropriate administrative or judicial proceedings, and
the Indemnitors shall cooperate with Tribune in connection with the conduct of
any such contest and shall not settle or otherwise compromise such contest
without the consent of Tribune.

 


8.             GOVERNING LAW.  THIS AGREEMENT AND ANY DISPUTES ARISING HEREUNDER
OR CONTROVERSIES RELATED HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE WITHOUT REGARD TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
TO THE EXTENT THEY WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 


9.             SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS


 


(A)           ANY ACTION WITH RESPECT TO THIS AGREEMENT, ANY MATTER ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS SITTING IN THE STATE OF DELAWARE.  BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF SUCH PARTY’S PROPERTY, GENERALLY AND UNCONDITIONALLY, THE SOLE AND
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS THEREOF. 
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF

 

8

--------------------------------------------------------------------------------


 


OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.  NOTWITHSTANDING ANYTHING IN THIS SECTION 8(A) TO THE
CONTRARY, EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  FOR PURPOSES OF THIS SECTION 8, “ACTION”
SHALL MEAN ANY PENDING ACTION (AT LAW OR IN EQUITY), SUIT, ARBITRATION, OR
PROCEEDING.


 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY OF THE AFOREMENTIONED COURTS BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY RECONGNIZED OVERNIGHT
DELIVERY SERVICE, TO SUCH PARTY AT SUCH PARTY’S ADDRESS REFERRED TO IN
SECTION 10.


 


10.           ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  THIS AGREEMENT
(INCLUDING ANY THE SCHEDULES AND EXHIBITS HERETO) CONTAINS THE ENTIRE AGREEMENT
BY AND BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
ALL PRIOR NEGOTIATIONS, WRITINGS AND UNDERSTANDINGS RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, ARE MERGED IN AND ARE SUPERSEDED AND CANCELLED BY,
THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY AN
INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED BY CABLEVISION, HOLDCO, THE COMPANY
AND TRIBUNE.  ANY PARTY HERETO MAY, ONLY BY AN INSTRUMENT IN WRITING, WAIVE
COMPLIANCE BY ANY OTHER PARTY OR PARTIES HERETO WITH ANY TERM OR PROVISION
HEREOF ON THE PART OF SUCH OTHER PARTY OR PARTIES HERETO TO BE PERFORMED OR
COMPLIED WITH.  NO FAILURE OR DELAY OF ANY PARTY IN EXERCISING ANY RIGHT OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR WILL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE WAIVER BY ANY PARTY
HERETO OF A BREACH OF ANY TERM OR PROVISION HEREOF SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH.  THE RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE HEREUNDER.  IN THE EVENT ANY PROVISION IN ANY OTHER
TRANSACTION AGREEMENT SHALL IN ANY WAY CONFLICT WITH THE PROVISIONS OF THIS
AGREEMENT (EXCEPT WHERE A PROVISION THEREIN EXPRESSLY PROVIDES THAT IT IS
INTENDED TO TAKE PRECEDENCE OVER THIS AGREEMENT), THIS AGREEMENT SHALL CONTROL.


 


11.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER WILL BE
IN WRITING AND GIVEN BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, SUCH AS FEDERAL EXPRESS OR
FACSIMILE (OR LIKE TRANSMISSION) WITH CONFIRMATION OF TRANSMISSION BY THE
TRANSMITTING EQUIPMENT OR PERSONAL DELIVERY AGAINST RECEIPT TO THE PARTY TO WHOM
IT IS GIVEN, IN EACH CASE, AT SUCH PARTY’S ADDRESS OR FACSIMILE NUMBER SET FORTH
BELOW OR SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY HEREAFTER
SPECIFY BY NOTICE TO THE OTHER PARTIES HERETO GIVEN IN ACCORDANCE HEREWITH.  ANY
SUCH NOTICE OR OTHER COMMUNICATION SHALL BE DEEMED TO HAVE BEEN GIVEN AS OF THE
DATE SO PERSONALLY DELIVERED OR TRANSMITTED BY FACSIMILE OR

 

9

--------------------------------------------------------------------------------


 


LIKE TRANSMISSION (WITH CONFIRMATION OF RECEIPT), ON THE NEXT BUSINESS DAY WHEN
SENT BY OVERNIGHT DELIVERY SERVICES OR FIVE DAYS AFTER THE DATE SO MAILED IF BY
CERTIFIED OR REGISTERED MAIL.


 

If to the Cablevision Parties or the Company, to:

 

c/o Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, NY  11714
Facsimile No.:  (516) 803-2577
Attention:  General Counsel

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York  10004
Facsimile No.: (212) 422-4726
Attention: Kenneth A. Lefkowitz

 

If to any of the Tribune Parties, to:

 

Tribune Company
435 North Michigan Avenue
Chicago, Illinois
Facsimile No.:  (312) 222-4206
Attention:  General Counsel

 

With a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP
600 13th Street, N.W.
Washington, D.C. 20005
Facsimile No.:  (202) 756-8087
Attention:          Blake D. Rubin and
                            Andrea M. Whiteway

 


12.           SEVERABILITY.  ANY PROVISION HEREOF THAT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT JURISDICTION,
SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY, WITHOUT AFFECTING IN ANY WAY THE REMAINING PROVISIONS HEREOF,
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTION, CONTEMPLATED BY
THIS AGREEMENT IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY;
PROVIDED, HOWEVER, THAT THE PARTIES WILL ATTEMPT IN GOOD FAITH TO REFORM THIS
AGREEMENT IN A MANNER CONSISTENT WITH THE INTENT OF ANY SUCH INEFFECTIVE
PROVISION FOR THE PURPOSE OF CARRYING OUT SUCH INTENT.

 

10

--------------------------------------------------------------------------------


 


13.           BINDING EFFECT; THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THIS AGREEMENT IS NOT INTENDED TO
CONFER UPON ANY PERSON NOT A PARTY HERETO (OR THEIR SUCCESSORS AND PERMITTED
ASSIGNS), EXCEPT WITH RESPECT TO INDIRECT OWNERS, WHO ARE INTENDED THIRD-PARTY
BENEFICIARIES, ANY RIGHTS OR REMEDIES HEREUNDER.  NO PROTECTED MEMBER OR
INDIRECT OWNER OTHER THAN TRIBUNE SHALL HAVE ANY RIGHT UNDER THIS AGREEMENT
(INCLUDING ANY RIGHT TO RECEIVE MAKE-WHOLE PAYMENTS) UNLESS SUCH PROTECTED
MEMBER OR INDIRECT OWNER AGREES IN WRITING TO BE BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT AND ALL PROTECTED MEMBERS (INCLUDING TRIBUNE) AND INDIRECT OWNERS
AGREE IN WRITING UPON THE ALLOCATION AMONG THEMSELVES OF MAKE-WHOLE PAYMENTS IN
A MANNER CONSISTENT WITH SECTION 3(E).


 


14.           ASSIGNMENT.  NO PARTY HERETO MAY ASSIGN ITS RIGHTS OR DELEGATE ITS
OBLIGATIONS HEREUNDER, DIRECTLY OR INDIRECTLY (BY OPERATION OF LAW OR
OTHERWISE), WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTIES HERETO AND
ANY PURPORTED ASSIGNMENT OR DELEGATION IN VIOLATION OF THIS AGREEMENT SHALL BE
NULL AND VOID AB INITIO; PROVIDED HOWEVER, THAT A PERMITTED ASSIGNEE OR
TRANSFEREE OF A PROTECTED MEMBER’S MEMBERSHIP INTEREST MAY BE ASSIGNED SUCH
PROTECTED MEMBER’S RIGHTS UNDER THIS AGREEMENT WITHOUT SUCH PRIOR WRITTEN
APPROVAL.  NO TRANSFER OR ASSIGNMENT, WHETHER PERMITTED OR OTHERWISE, OF ANY
PARTY’S MEMBERSHIP INTEREST SHALL OPERATE TO RELIEVE ANY PARTY OF ITS
OBLIGATIONS HEREUNDER.


 


15.           NEUTRAL CONSTRUCTION.  WITH REGARD TO EACH AND EVERY TERM AND
CONDITION OF THIS AGREEMENT AND ANY AND ALL AGREEMENTS AND INSTRUMENTS SUBJECT
TO THE TERMS HEREOF, THE PARTIES HERETO UNDERSTAND AND AGREE THAT THE SAME HAVE
BEEN MUTUALLY NEGOTIATED, PREPARED AND DRAFTED, AND IF AT ANY TIME THE PARTIES
HERETO DESIRE OR ARE REQUIRED TO INTERPRET OR CONSTRUE ANY SUCH TERM OF
CONDITION OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT SUBJECT HERETO, NO
CONSIDERATION WILL BE GIVEN TO WHICH PARTY HERETO ACTUALLY PREPARED, DRAFTED OR
REQUESTED ANY TERM OR CONDITION OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
SUBJECT HERETO.  ANY REFERENCE TO ANY LAW SHALL BE DEEMED ALSO TO REFER TO ALL
RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES
OTHERWISE.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, ALL
OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND WILL BECOME
EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY A PARTY AND
DELIVERED TO THE OTHER PARTIES.  COPIES OF EXECUTED COUNTERPARTS TRANSMITTED BY
TELECOPY, TELEFAX OR OTHER ELECTRONIC TRANSMISSION SERVICE SHALL BE CONSIDERED
ORIGINAL EXECUTED COUNTERPARTS FOR PURPOSES OF THIS SECTION 16, PROVIDED THAT
RECEIPT OF COPIES OF SUCH COUNTERPARTS IS CONFIRMED.


 


17.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS
OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT
OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.  . 

 

11

--------------------------------------------------------------------------------


 


THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 


18.           MELVILLE REAL PROPERTY.  IN THE EVENT THAT THE MELVILLE
REAL PROPERTY IS CONTRIBUTED TO THE COMPANY PURSUANT TO THE TERMS OF THE
MELVILLE LEASE AND THE MELVILLE CONTRIBUTION AGREEMENT, THE CABLEVISION PARTIES
AND TRIBUNE SHALL COOPERATE IN GOOD FAITH TO AMEND THIS AGREEMENT TO PROVIDE
THAT (I) THE MELVILLE REAL PROPERTY IS INCLUDED AS A PROTECTED PROPERTY
HEREUNDER; (II) SUBJECT TO SECTION 18(III) HEREOF, TRIBUNE AND THE CABLEVISION
PARTIES SHALL HAVE RIGHTS AND OBLIGATIONS WITH RESPECT TO THE MELVILLE
REAL PROPERTY THAT ARE IDENTICAL TO THE RIGHTS AND OBLIGATIONS THAT TRIBUNE AND
THE CABLEVISION PARTIES HAVE WITH RESPECT TO PROTECTED PROPERTY UNDER THIS
AGREEMENT AS OF THE DATE HEREOF, AND (III) THE MINIMUM DEBT AMOUNT FOR THE
APPLICABLE PERIOD IN WHICH THE CLOSING ON THE CONTRIBUTION OF THE MELVILLE REAL
PROPERTY OCCURS SHALL BE INCREASED BY THE AMOUNT OF THE MELVILLE DEBT FINANCING,
AND SCHEDULE A SHALL BE AMENDED ACCORDINGLY, AND THAT SCHEDULE A SHALL BE
AMENDED TO REFLECT REDUCTIONS IN THE MINIMUM DEBT AMOUNT WITH RESPECT TO THE
MELVILLE DEBT FINANCING IN AN AMOUNT AND ON A SCHEDULE TO BE AGREED UPON BY
TRIBUNE AND CABLEVISION PARTIES, EACH IN THEIR SOLE DISCRETION.


 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

CSC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

Name: Thomas M. Rutledge

 

 

Title: Chief Operating Officer

 

 

 

 

 

NMG HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

Name: Thomas M. Rutledge

 

 

Title: Chief Operating Officer

 

 

 

 

 

NEWSDAY HOLDINGS LLC

 

 

 

 

 

By:

/s/ Thomas M. Rutledge

 

 

Name: Thomas M. Rutledge

 

 

Title: Chief Operating Officer

 

 

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

By:

/s/ Chandler Bigelow III

 

 

Name: Chandler Bigelow III

 

 

Title: Authorized Officer

 

 

 

 

 

NEWSDAY, INC.

 

 

 

 

 

By:

/s/ Chandler Bigelow III

 

 

Name: Chandler Bigelow III

 

 

Title: Authorized Officer

 

[Signature Page to Tax Matters Agreement]

 

13

--------------------------------------------------------------------------------


 

Schedule A

 

Minimum Debt Amount

 

Period

 

Minimum Debt Amount

 

Period from Closing through Third Anniversary of Closing

 

$

650 Million

 

After Third Anniversary of Closing through Fourth Anniversary of Closing

 

$

530 Million

 

After Fourth Anniversary of Closing through Fifth Anniversary of Closing

 

$

495 Million

 

After Fifth Anniversary of Closing through Sixth Anniversary of Closing

 

$

460 Million

 

After Sixth Anniversary of Closing through Seventh Anniversary of Closing

 

$

425 Million

 

After Seventh Anniversary of Closing through Eighth Anniversary of Closing

 

$

390 Million

 

After Eighth Anniversary of Closing through Ninth Anniversary of Closing

 

$

355 Million

 

After Ninth Anniversary of Closing through January, 1, 2018

 

$

320 Million

 

 

--------------------------------------------------------------------------------